Citation Nr: 1454651	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to December 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran filed his original service connection claim for a respiratory disorder in February 2000.  The claim was denied in an April 2003 rating and the Veteran did not appeal the decision or submit additional evidence within one year, and thus the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  The Veteran submitted a claim to reopen in August 2010.  The claim to reopen was denied in September 2011.  The Veteran filed a timely notice of disagreement (NOD) and a statement of the case was issued in July 2012.  The Veteran submitted an August 2012 statement from a private medical provider and filed a substantive appeal in September 2012.  The Veteran was afforded another VA examination in December 2012.  Due to the submission of the August 2012 private medical provider statement and the December 2012 VA examination, new and material evidence was added to the record and the Veteran's claim for a respiratory disorder was reopened, thus, the issue on appeal is as characterized on the title page.   

In May 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's respiratory disorder to include COPD is related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  As the Board is, however, granting the only claim herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

As reflected in his April 2011 notice of disagreement, the Veteran alleges he currently suffers from respiratory problems, including COPD, as a result of smoke inhalation aboard the USS Gyatt as well as exposure to diesel, asbestos and other noxious chemicals. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (December 26, 2013).  The Board points out that under the circumstances of this case, no law or VA regulation allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals as claimed.  Service connection based on the chemical exposure asserted may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

The Veteran testified in his May 2014 Board hearing that he worked below the deck of ships during the entirety of his time in the Navy.  While working in the engine room on the USS Gyatt, a fire erupted and lasted around 10 minutes.  He remained in the compartment until damage control arrived and the smoke lingered for around 30-45 minutes.  After the incident, the Veteran testified he was coughing up "mucus-looing black phlegm" and went to sick bay where he received oxygen.  He testified he received oxygen treatments every morning for approximately 10 days or two weeks.  The Veteran further alleged the conditions of the engine rooms were damp and slightly foggy and he was exposed to diesel generators and asbestos.  Upon leaving service, he noticed trouble breathing.  He stated he went to see a doctor in the 1980's for his breathing problems, and in 1992 he went to the emergency room for a severe breathing attack.  The Veteran stated he started smoking in 1961 or 1962 and had around a pack a day until 1992.  

Service treatment records note the Veteran served upon the USS Gyatt as an engineman.  Additionally, the Veteran submitted a statement from his brother in April 2011 that stated he remembered his mother and the Veteran discussing a letter of accommodation regarding a fire aboard the Veteran's ship.  The brother further stated when the Veteran returned home from service, he had breathing problems from the fire.  The Veteran's statements are consistent with the circumstances of his service and in conjunction with his brother's statement, the Board finds the Veteran's lay statements credible.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  He has thus met the in-service incident requirement.

As the Veteran was diagnosed with COPD as shown in a December 1992 private treatment record, asthma as evidenced by another December 1992 private treatment record, and has wheezing, shortness of breath, and hypoxemia as shown in a February 2014 statement from Dr. D.W.J., M.D., he has also met the current disability requirement.  The dispositive question in this case is thus whether the Veteran's current disabilities are related to the in-service incident of exposure to fumes.  There are multiple medical opinions on this question.

The Veteran was afforded a VA examination concerning his lung disability in November 2002; the report of examination included the following diagnosis: "Chronic obstructive pulmonary disease without any evidence of asbestosis."  A February 2003 addendum opinion to this examination report states that 

review of the x-rays and medical opinion is his C-file does not indicate there is any evidence of asbestosis in his lung. All the findings point to chronic bronchitis, leading to COPD.  Therefore, this medical opinion is that his COPD is not as least as likely as not related to his asbestosis exposure during his military career. 

In August 2011, Dr. D.W.J. wrote a letter noting he had seen the Veteran, who had a productive cough, may well have chronic bronchitis, and was being treated with bronchodilators.  He noted the Veteran told him he was involved in a boiler room fire with approximately 30 minutes of smoke exposure and related the onset of his symptoms to this event.  Dr. D.W.J. opined this in-service event may have contributed to the Veteran's current symptoms. 

In August 2012, Dr. L.K.M., M.D., wrote a letter stating the Veteran is under his care and the Veteran reported he was involved in a boiler room fire with approximately 30 minutes of smoke exposure and related the onset of his symptoms to this in-service event.  He noted the Veteran had a productive cough and may well have chronic bronchitis.  He further noted the Veteran was currently being treated with bronchodilators.  Dr. L.K.M. opined that this event has likely contributed to the Veteran's current symptoms. 

The Veteran was afforded another VA examination in December 2012.  The examiner referenced two external sources pertaining to risk factors for COPD that stated cigarette smoking is the most important risk factor for COPD and gas or fume exposure was associated with a small, but not significant increase in COPD prevalence.  The examiner opined the following: 
      
since cigarette smoking is the most important risk factor for COPD and [V]eteran has a 30 pack year history of smoking, and environmental fume exposure results in a small, but not significant increase in COPD prevalence, it is less likely than not that his exposure to a boiler room fire in 1964 incurred in or caused his COPD. 

In February 2014, Dr. D.W.J. submitted a statement noting he reviewed the Veteran's medical records and performed a new examination of his respiratory status.  He opined that based on the Veteran's history, which has been unchanged over several clinic visits, the Veteran has reactive airways dysfunction syndrome based on his exposure in 1964.  He explained that cigarette smokers who have been off cigarettes for over 20 years may have residual emphysema, but do not have wheezing and asthma-like component which the Veteran demonstrates, thus, it is more likely than not that the Veteran's current symptoms are related to the 1964 in-service fire.  

The above reflects that there are conflicting positive and negative medical nexus opinions as to whether the Veteran's current respiratory problems are related to an in-service fire, environmental exposures or to something else, including his smoking.  As Dr. D.W.J. and Dr. L.K.M explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their positive nexus opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

As Dr. D.W.J. and Dr. L.K.M were at least as qualified to offer their positive opinions as the VA examiners and their reasoning were of similar probative value, the evidence on this question is approximately evenly balanced.  As the applicable statute and regulation require the Board to resolve the reasonable doubt created by this relative equipoise in the evidence in favor of the Veteran, the Board finds that the Veteran's current respiratory disorder is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for a respiratory disorder is therefore warranted.


ORDER

Entitlement to service connection for a respiratory disorder is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


